                                           Case 16-80558       Doc 975 FORM
                                                                          Filed110/09/19 Page 1 of                            12            Page No:      1
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                     16-80558                                                               Trustee Name:                       James B. Angell - Middle District of N
Case Name:                    SSI LIQUIDATION, INC.                                                  Date Filed (f) or Converted (c):    09/08/2017 (c)
For the Period Ending:        09/30/2019                                                             §341(a) Meeting Date:               10/06/2017
                                                                                                     Claims Bar Date:                    02/03/2018
                          1                           2                   3                4               5                 6             7                  8
                 Asset Description                 Petition/        Estimated Net      Property       Sales/Fund        Asset Fully       Lien            Exemption
                  (Scheduled and                 Unscheduled            Value          Abandoned           s           Administered      Amount            Amount
             Unscheduled (u) Property)              Value         (Value Determined   OA =§ 554(a)     Received            (FA)/
                                                                     by Trustee,       abandon.         by the         Gross Value of
                                                                      Less Liens,                       Estate          Remaining
                                                                     Exemptions,                                          Assets

 Ref. #
1       NCSUIER Tax Refund for             (u)            $0.00          $13,723.26                      $13,723.26              $0.00         $0.00              $0.00
        period ending 9/30/2016
2       SCSUIER Tax Refund for             (u)            $0.00           $1,198.22                       $1,198.22              $0.00         $0.00              $0.00
        period ending 9/30/2016
3       Cash on hand                                $19,600.91                $0.00                            $0.00             $0.00         $0.00              $0.00
4       Bank Accounts                               $77,795.85           $77,795.85                     $133,931.80              $0.00         $0.00              $0.00
5       Deposits                                   $559,414.70          $559,414.70                            $0.00     $559,414.70           $0.00              $0.00
6       Accounts receivable 90 days                 $55,256.73           $55,256.73                            $0.00      $55,256.73           $0.00              $0.00
        old or less
7       Store Inventory (All                      $3,528,693.22       $3,528,693.22                            $0.00    $3,528,693.22          $0.00              $0.00
        Locations) - best estimate
8       Restaurant Inventory (All                   $85,992.41           $85,992.41                            $0.00      $85,992.41           $0.00              $0.00
        Locations)
9       Office equipment, furniture,                      $1.00               $0.00                            $0.00               FA          $0.00              $0.00
        software, and supplies (see
        attached list, value included
        in equipment entry below)
10      AUTOMOBILE: 1994                              $3,040.00           $3,040.00                            $0.00        $3,040.00          $0.00              $0.00
        E-150 ECONOLINE
        CARGO VAN, NADA 80%
        ave retail
11      AUTOMOBILE: E150 Van,                         $8,100.00           $8,100.00                            $0.00        $8,100.00          $0.00              $0.00
        NADA 80% average retail
12      AUTOMOBILE: 2010                              $8,100.00           $8,100.00                            $0.00        $8,100.00          $0.00              $0.00
        FORD TRANSIT VAN
        2995, NADA 80% average
        retail
13      AUTOMOBILE: 2013 Ford                       $11,460.00           $11,460.00                            $0.00      $11,460.00           $0.00              $0.00
        Transit Connect, NADA
        80% average retail
14      AUTOMOBILE: 2013 Ford                       $11,460.00           $11,460.00                            $0.00      $11,460.00           $0.00              $0.00
        Transit, NADA 80%
        average retail
15      Machinery, fixtures,                      $4,410,726.33       $4,410,726.33                            $0.00    $4,410,726.33          $0.00              $0.00
        equipment, furniture, and
        supplies (see attached)
16      Southern Season Grocery                           $1.00               $0.00                            $0.00               FA          $0.00              $0.00
        Company, Inc.
        (wholly-owned subsidiary)
17      Southern Season Restaurant                        $1.00               $0.00                            $0.00               FA          $0.00              $0.00
        Company, Inc.
        (wholly-owned subsidiary)
18      Customer List                                     $1.00               $0.00                            $0.00               FA          $0.00              $0.00
19      Identifiable Intangible                   $1,040,425.99       $1,040,425.99                            $0.00    $1,040,425.99          $0.00              $0.00
        Assets

                                                                                               SUBTOTALS                   $0.00                  $0.00
                                           Case 16-80558        Doc 975 FORM
                                                                           Filed110/09/19 Page 2 of                              12            Page No:      2
                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                        ASSET CASES

Case No.:                     16-80558                                                                  Trustee Name:                       James B. Angell - Middle District of N
Case Name:                    SSI LIQUIDATION, INC.                                                     Date Filed (f) or Converted (c):    09/08/2017 (c)
For the Period Ending:        09/30/2019                                                                §341(a) Meeting Date:               10/06/2017
                                                                                                        Claims Bar Date:                    02/03/2018
                          1                           2                   3                  4                5                 6             7                  8
                   Asset Description               Petition/        Estimated Net       Property          Sales/Fund      Asset Fully        Lien            Exemption
                    (Scheduled and               Unscheduled            Value           Abandoned              s         Administered       Amount            Amount
               Unscheduled (u) Property)            Value         (Value Determined    OA =§ 554(a)        Received          (FA)/
                                                                     by Trustee,        abandon.            by the       Gross Value of
                                                                      Less Liens,                           Estate        Remaining
                                                                     Exemptions,                                            Assets

20     Settlement Agreement with           (u)            $0.00          $19,045.54                         $19,045.54              $0.00         $0.00              $0.00
       Offir Consulting, LLC
Asset Notes:    Motion to Approve Settlement Filed 3.23.2018 DE 624; Order Allowing Settlement Entered 5/3/2018 DE 635
                Settlement Amount $19,045.54
                Release of Claims
21     Settlement Agreement -            (u)             $0.00        $17,991.26                           $17,991.26               $0.00         $0.00              $0.00
       Duncan Parnell
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 693; Order Allowing Settlement Entered 11/05/2018 DE 711
                Settlement Amount $17,991.26
                Release of Claims
22     Settlement Agreement -            (u)             $0.00         $4,315.50                            $4,315.50               $0.00         $0.00              $0.00
       Desiree Sachdeva
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 698; Order Allowing Settlement Entered 11/05/2018 DE 716
                Settlement Amount $4,315.50
                Release of Claims
23     Settlement Agreement -            (u)             $0.00        $15,000.00                           $15,000.00               $0.00         $0.00              $0.00
       Carolina Container
Asset Notes:       Motion to Approve Settlement Filed 10/01/2018 DE 692; Order Allowing Settlement Entered 11/05/2018 DE 710
                   Settlement Amount $15,000.00
                   Release of Claims
23     VOID                                                 $0.00              $0.00                               $0.00               FA         $0.00              $0.00
24     Settlement Agreement -              (u)            $0.00           $6,501.57                          $6,501.57              $0.00         $0.00              $0.00
       Signarama of Asheville
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 699; Order Allowing Settlement Entered 11/05/2018 DE 717
                Settlement Amount $6,501.57
                Release of Claims
25     Settlement Agreement -            (u)             $0.00        $12,783.60                           $12,783.60               $0.00         $0.00              $0.00
       Windstream
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 700; Order Allowing Settlement Entered 11/05/2018 DE 718
                Settlement Amount $12,783.60
                Release of Claims
26     Settlement Agreement -            (u)             $0.00        $13,891.93                           $13,891.93               $0.00         $0.00              $0.00
       Alsco
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 690; Order Allowing Settlement Entered 11/05/2018 DE 709
                Settlement Amount $13,891.93
                Release of Claims
27     Settlement Agreement -            (u)             $0.00        $10,500.00                           $10,500.00               $0.00         $0.00              $0.00
       Montrose Capital
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 697; Order Allowing Settlement Entered 11/05/2018 DE 715
                Settlement Amount $10,500.00
                Release of Claims
28     Settlement Agreement -            (u)             $0.00         $7,300.00                            $7,300.00               $0.00         $0.00              $0.00
       Chapel Hill Toffee
Asset Notes:       Motion to Approve Settlement Filed 10/01/2018 DE 691; Order Allowing Settlement Entered 11/05/2018 DE 712
                   Settlement Amount $7,300.00
                   Release of Claims

                                                                                                 SUBTOTALS                     $0.00                 $0.00
                                           Case 16-80558       Doc 975 FORM
                                                                          Filed110/09/19 Page 3 of                             12            Page No:      3
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                     16-80558                                                                Trustee Name:                       James B. Angell - Middle District of N
Case Name:                    SSI LIQUIDATION, INC.                                                   Date Filed (f) or Converted (c):    09/08/2017 (c)
For the Period Ending:        09/30/2019                                                              §341(a) Meeting Date:               10/06/2017
                                                                                                      Claims Bar Date:                    02/03/2018
                          1                           2                   3                 4                5                6             7                  8
                   Asset Description               Petition/        Estimated Net      Property         Sales/Fund       Asset Fully       Lien            Exemption
                    (Scheduled and               Unscheduled            Value          Abandoned             s          Administered      Amount            Amount
               Unscheduled (u) Property)            Value         (Value Determined   OA =§ 554(a)       Received           (FA)/
                                                                     by Trustee,       abandon.           by the        Gross Value of
                                                                      Less Liens,                         Estate         Remaining
                                                                     Exemptions,                                           Assets

29     Settlement Agreement - First        (u)            $0.00          $17,762.22                        $17,762.22             $0.00         $0.00              $0.00
       Source
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 694; Order Allowing Settlement Entered 11/05/2018 DE 719
                Settlement Amount $17,762.22
                Release of Claims
30     Settlement Agreement -            (u)             $0.00         $9,000.00                            $9,000.00             $0.00         $0.00              $0.00
       Manning Fulton
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 696; Order Allowing Settlement Entered 11/05/2018 DE 714
                Settlement Amount $9,000.00
                Release of Claims
31     Settlement Agreement - Le         (u)             $0.00        $10,000.00                           $10,000.00             $0.00         $0.00              $0.00
       Creuset of America
Asset Notes:    Motion to Approve Settlement Filed 10/01/2018 DE 695; Order Allowing Settlement Entered 11/05/2018 DE 713
                Settlement Amount $10,000.00
                Release of Claims
32     Settlement Agreement -            (u)             $0.00        $20,449.80                           $20,449.80             $0.00         $0.00              $0.00
       Carrboro Capital
Asset Notes:    Motion to Approve Settlement Filed 11/07/2018 DE 722; Order Approving Settlement Entered 12/03/2018 DE 756
                Settlement Amount $20,449.80
                Release of Claims
33     Settlement Agreement -            (u)             $0.00        $12,533.50                          $12,533.50              $0.00         $0.00              $0.00
       Tryon Capital
Asset Notes:    Motion to Approve Settlement Filed 11/07/2018 DE 723; Order Approving Settlement Entered 12/03/2018 DE 757
                Settlement Amount $12,533.50
                Release of Claims
34     Settlement Agreement -            (u)             $0.00         $1,000.00                            $1,000.00             $0.00         $0.00              $0.00
       Dominion Energy
Asset Notes:    Motion to Approve Settlement Filed 11/13/2018 DE 739; Order Approving Settlement Entered 12/12/2018 DE 760
                Settlement Amount $1,000.00
                Release of Claims
35     Settlement Agreement -            (u)             $0.00        $18,000.00                          $18,000.00              $0.00         $0.00              $0.00
       French/West/Vaughan
Asset Notes:    Motion to Approve Settlement Filed 11/09/2018 DE 735; Order Approving Settlement Entered 12/3/2018 DE 755
                Settlement Amount $18,000.00
                Release of Claims
36     Settlement Agreement -            (u)             $0.00        $14,252.00                          $14,252.00              $0.00         $0.00              $0.00
       Duke Energy
Asset Notes:    Motion to Approve Settlement Filed January 24, 2019 DE 773; Order Approving Settlement Entered 2/20/2019 (DE 790)
                Settlement Amount $14,252.00
                Release of Claims
37     Settlement Agreement -            (u)            $0.00          $30,000.00                          $30,000.00           $0.00           $0.00              $0.00
       Sysco
Asset Notes:       Motion to Compromise Filed 11/14/2018 DE 741; Order Approving Settlement Entered 12/12/2018 DE 759
                   Settlement Amount $30,000.00
                   Release of Claims



                                                                                                SUBTOTALS                    $0.00                 $0.00
                                           Case 16-80558         Doc 975 FORM
                                                                            Filed110/09/19 Page 4 of                           12            Page No:      4
                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                         ASSET CASES

Case No.:                     16-80558                                                                Trustee Name:                       James B. Angell - Middle District of N
Case Name:                    SSI LIQUIDATION, INC.                                                   Date Filed (f) or Converted (c):    09/08/2017 (c)
For the Period Ending:        09/30/2019                                                              §341(a) Meeting Date:               10/06/2017
                                                                                                      Claims Bar Date:                    02/03/2018
                          1                            2                   3                4               5                 6             7                  8
                   Asset Description                Petition/        Estimated Net      Property       Sales/Fund        Asset Fully       Lien            Exemption
                    (Scheduled and                Unscheduled            Value          Abandoned           s           Administered      Amount            Amount
               Unscheduled (u) Property)             Value         (Value Determined   OA =§ 554(a)     Received            (FA)/
                                                                      by Trustee,       abandon.         by the         Gross Value of
                                                                       Less Liens,                       Estate          Remaining
                                                                      Exemptions,                                          Assets

38     Settlement Agreement -               (u)            $0.00          $10,000.00                      $10,000.00              $0.00         $0.00              $0.00
       1885 Corp
Asset Notes:    Motion to Approve Settlement Filed January 24, 2019 DE 769; Order Approving Settlement Entered February 19, 2019 DE 791
                Settlement Amount $10,000.00
                Release of Claims
39     Settlement Agreement -            (u)            $0.00           $7,316.00                           $7,316.00            $0.00          $0.00              $0.00
       Dewey's Bakery
Asset Notes:    Motion to Approve Settlement Filed January 23, 2019 DE 772; Order Approving Settlement Entered February 19, 2019 DE 792
                Settlement Amount $7,316.00
                Release of Claims
40     Settlement Agreement - Roy        (u)            $0.00          $10,480.00                          $10,480.00            $0.00          $0.00              $0.00
       Houff
Asset Notes:    Motion to Approve Settlement Filed January 24, 2019 DE 769; Order Approving Settlement Entered February 19, 2019 DE 791
                Settlement Amount $10,480.00
                Release of Claims
41     Settlement Agreement -            (u)            $0.00          $11,800.00                          $11,800.00            $0.00          $0.00              $0.00
       Columbia Cameron Village
Asset Notes:    Motion to Approve Settlement Filed February 5, 2019 DE 781;
                Order Approving Settlement Entered March 4, 2019 DE797
                Settlement Amount $11,800.00
                Release of Claims
42     Settlement Agreement - Euro       (u)            $0.00           $6,250.00                          $6,250.00              $0.00         $0.00              $0.00
       USA
Asset Notes:    Motion to Approve Settlement filed 2/7/2019 DE 783;
                Order Approving Settlement Entered March 4, 2019 DE 798
                Settlement Amount $6,250
                Release of Claims
43     Settlement Agreement -            (u)             $0.00        $2,250.00                            $2,250.00              $0.00         $0.00              $0.00
       Mutual of Omaha
Asset Notes:    Motion to Approve Settlement Filed February 7, 2019 DE 784;
                Order Approving Settlement Entered March 4, 2019 DE796
                Settlement Amount $2,250.00
                Release of Claims
44     Settlement Agreement -            (u)            $0.00         $750,000.00                        $750,000.00              $0.00         $0.00              $0.00
       L&M Retail
Asset Notes:    Motion to Approve Settlement filed 3/5/2019 DE 799
                Order approving settlement entered 4/1/2019 DE 808
                Settlement Amount $750,000.00
                Waiver of Claims
45     Settlement Agreement - SC         (u)             $0.00             $4,300.00                            $0.00        $4,300.00          $0.00              $0.00
       Electric
Asset Notes:       Motion to Approve Settlement filed 3/82019 DE 803
                   Order approving settlement entered 4/1/2019 DE 807
                   Settlement Amount $4,300.00
                   Waiver of Claims
45     VOID                                                 $0.00              $0.00                            $0.00               FA          $0.00              $0.00


                                                                                                SUBTOTALS                   $0.00                  $0.00
                                           Case 16-80558         Doc 975 FORM
                                                                            Filed110/09/19 Page 5 of                             12            Page No:    5
                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                         ASSET CASES

Case No.:                     16-80558                                                                  Trustee Name:                       James B. Angell - Middle District of N
Case Name:                    SSI LIQUIDATION, INC.                                                     Date Filed (f) or Converted (c):    09/08/2017 (c)
For the Period Ending:        09/30/2019                                                                §341(a) Meeting Date:               10/06/2017
                                                                                                        Claims Bar Date:                    02/03/2018
                          1                            2                     3                4               5                 6             7                 8
                   Asset Description                Petition/         Estimated Net       Property       Sales/Fund        Asset Fully       Lien          Exemption
                    (Scheduled and                Unscheduled             Value           Abandoned           s           Administered      Amount          Amount
               Unscheduled (u) Property)             Value          (Value Determined    OA =§ 554(a)     Received            (FA)/
                                                                       by Trustee,        abandon.         by the         Gross Value of
                                                                        Less Liens,                        Estate          Remaining
                                                                       Exemptions,                                           Assets

Asset Notes:       Motion to Approve Settlement filed 3/82019 DE 803
                   Order approving settlement entered 4/1/2019 DE 807
                   Settlement Amount $4,300.00
                   Waiver of Claims
45      VOID                                                $0.00                $0.00                            $0.00               FA          $0.00             $0.00
Asset Notes:       Motion to Approve Settlement filed 3/82019 DE 803
                   Order approving settlement entered 4/1/2019 DE 807
                   Settlement Amount $4,300.00
                   Waiver of Claims
45      VOID                                                $0.00                $0.00                            $0.00               FA          $0.00             $0.00
Asset Notes:     Motion to Approve Settlement filed 3/82019 DE 803
                 Order approving settlement entered 4/1/2019 DE 807
                 Settlement Amount $4,300.00
                 Waiver of Claims
46      Settlement Agreement -            (u)             $0.00              $4,300.00                       $4,300.00              $0.00         $0.00             $0.00
        Scana
47      Settlement Agreement -              (u)             $0.00           $13,350.00                      $13,350.00              $0.00         $0.00             $0.00
        Morrisette Paper
48      Settlement Agreement -              (u)             $0.00           $15,900.00                      $15,900.00              $0.00         $0.00             $0.00
        Calvert
49      Settlement Agreement -                              $0.00            $9,000.00                       $9,000.00              $0.00         $0.00             $0.00
        All-Clad


TOTALS (Excluding unknown value)                   $9,820,070.14        $10,900,659.63                   $1,229,826.20     $9,726,969.38          $0.00             $0.00




 Major Activities affecting case closing:
  09/30/2019     THE TRUSTEE IS CURRENTLY WORKING THROUGH CLAIMS OBJECTIONS AND FINALIZING OTHER ISSUES IN CASE TO
                 PREPARE TO CLOSE THE CASE.


                 EIGHTH INTERIM REPORT


 Initial Projected Date Of Final Report (TFR):             12/31/2018                             /s/ JAMES B. ANGELL
 Current Projected Date Of Final Report (TFR):             12/31/2019                             JAMES B. ANGELL
                                         Case 16-80558              Doc 975 Filed 10/09/19                      Page 6 of 12
                                                                                                                                                   Page No: 1
                                                                         FORM 2
                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-80558                                                                 Trustee Name:                        James B. Angell - Middle District of NC
Case Name:                   SSI LIQUIDATION, INC.                                                    Bank Name:                           Independent Bank
Primary Taxpayer ID #:       **-***6698                                                               Checking Acct #:                     ******0558
Co-Debtor Taxpayer ID #:                                                                              Account Title:                       Chapter 7

For Period Beginning:        06/24/2016                                                               Blanket bond (per case limit):       $1,000,000.00
For Period Ending:           09/30/2019                                                               Separate bond (if applicable):


     1                 2                 3                                    4                                            5                6                   7

Transaction      Check /             Paid to/              Description of Transaction                 Uniform           Deposit        Disbursement        Balance
   Date           Ref. #          Received From                                                      Tran Code            $                 $


09/22/2017           (4)    NORTHEN BLUE LLP              Unencumbered Funds Trust Acct.             1129-000          $44,076.83                $0.00          $44,076.83
                            TRUST ACCOUNT
09/30/2017                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $10.56          $44,066.27
10/31/2017                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $65.46          $44,000.81
11/07/2017           (1)    NCUIER                        Payment pursuant to refund owed to         1224-000           $3,619.85                $0.00          $47,620.66
                                                          Southern Season, Inc
11/07/2017           (1)    NCSUIER                       Payment pursuant to refund owed to         1224-000          $10,103.41                $0.00          $57,724.07
                                                          Southern Season, Inc
11/14/2017           (2)    SCSUIER                       Payment pursuant to refund owed to         1224-000              $53.25                $0.00          $57,777.32
                                                          Southern Season Grocery Company,
                                                          Inc
11/14/2017           (2)    SCSUIER                       Payment pursuant to refund owed to         1224-000           $1,144.97                $0.00          $58,922.29
                                                          Southern Season Grocery Company,
                                                          Inc
11/30/2017                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $82.99          $58,839.30
12/31/2017                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $87.41          $58,751.89
01/31/2018                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $87.28          $58,664.61
02/28/2018                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $78.71          $58,585.90
03/06/2018        3001      Silke Route Capital                                                      6990-000                  $0.00      $43,967.69            $14,618.21
                            Corporation, LLC
03/06/2018        3001      VOID: Silke Route Capital                                                6990-003                  $0.00     ($43,967.69)           $58,585.90
                            Corporation, LLC
03/06/2018        3002      Silke Route Capital           Pursuant to settlement order entered       6990-000                  $0.00      $10,316.61            $48,269.29
                            Corporation, LLC              6/26/2017 DE 459
03/13/2018                  Transfer From:                                                           9999-000          $39,078.41                $0.00          $87,347.70
                            #*******0558
03/13/2018        3003      International Sureties,       Bond Payment                               2300-000                  $0.00            $70.14          $87,277.56
                            LTD.
03/19/2018        3004      Silke Route Capital           Pursuant to settlement order entered       6990-000                  $0.00      $19,539.21            $67,738.35
                            Corporation, LLC              6/26/2017 DE 459
03/31/2018                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00         $113.88            $67,624.47
04/30/2018                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00            $97.21          $67,527.26
05/07/2018           (20)   HOWARD STALLINGS              Payment pursuant to settlement             1249-000          $19,045.34                $0.00          $86,572.60
                            FROM ATKINS                   agreement
05/07/2018        3005      Silke Route Capital           Pursuant to settlement order entered       6990-000                  $0.00       $9,522.77            $77,049.83
                            Corporation, LLC              6/26/2017 DE 459
05/15/2018           (20)   OFFIR CONSULTING              Payment pursuant to settlement             1249-000                  $0.20             $0.00          $77,050.03
                            LLC                           agreement
05/15/2018        3006      North Carolina                Payment of Extension on 1/31/2018          2820-000                  $0.00         $200.00            $76,850.03
                            Department or Revenue         Year End Deadline
05/31/2018                  Integrity Bank                Bank Service Fee                           2600-000                  $0.00         $118.01            $76,732.02

                                                                                                 SUBTOTALS             $117,122.26               $40,390.24
                                        Case 16-80558              Doc 975 Filed 10/09/19                  Page 7 of 12
                                                                                                                                             Page No: 2
                                                                        FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-80558                                                            Trustee Name:                       James B. Angell - Middle District of NC
Case Name:                   SSI LIQUIDATION, INC.                                               Bank Name:                          Independent Bank
Primary Taxpayer ID #:       **-***6698                                                          Checking Acct #:                    ******0558
Co-Debtor Taxpayer ID #:                                                                         Account Title:                      Chapter 7

For Period Beginning:        06/24/2016                                                          Blanket bond (per case limit):      $1,000,000.00
For Period Ending:           09/30/2019                                                          Separate bond (if applicable):


     1                 2                3                                    4                                       5                6                   7

Transaction      Check /            Paid to/              Description of Transaction             Uniform          Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                  Tran Code           $                 $


06/30/2018                  Integrity Bank               Bank Service Fee                       2600-000                 $0.00         $110.31             $76,621.71
07/31/2018                  Integrity Bank               Bank Service Fee                       2600-000                 $0.00         $113.83             $76,507.88
08/05/2018                  Independent Bank             Bank Service Fee                       2600-000                 $0.00            $18.34           $76,489.54
08/06/2018                  Independent Bank             Bank Service Fee                       2600-000                 $0.00         ($18.34)            $76,507.88
08/29/2018           (21)   DUNCAN PARNELL               Payment Pursuant to Preference         1241-000          $17,991.26               $0.00           $94,499.14
                                                         Demand Letter
08/31/2018                  Independent Bank             Bank Service Fee                       2600-000                 $0.00       $1,653.73             $92,845.41
09/05/2018                  Independent Bank             Bank Service Fee                       2600-000                 $0.00      ($1,653.73)            $94,499.14
09/06/2018                  Independent Bank             Bank Service Fee                       2600-000                 $0.00         $140.45             $94,358.69
09/12/2018           (22)   DESIREE SACHDEVA             Payment pursuant to settlement         1249-000           $4,315.50               $0.00           $98,674.19
                                                         agreement
09/12/2018           (23)   CAROLINA                     Payment pursuant to settlement         1249-000          $15,000.00               $0.00          $113,674.19
                            CONTAINER                    agreement
09/12/2018           (24)   PIEDMONT                     Payment pursuant to settlement         1249-000           $6,501.57               $0.00          $120,175.76
                            MEDIAWORKS INC.              agreement
09/12/2018           (25)   WINDSTREAM                   Payment pursuant to settlement         1249-000          $12,783.60               $0.00          $132,959.36
                            SERVICES LLC                 agreement
09/12/2018        3007      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $132,609.36
                            Court Middle District of     with AP Case No. 18-09021
                                                         Morrisette Paper
09/12/2018        3008      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $132,259.36
                            Court Middle District of     with AP Case No. 18-09022 LM
                                                         Retail
09/12/2018        3009      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $131,909.36
                            Court Middle District of     with AP Case No. 18-09023
                                                         Carrboro Capital
09/12/2018        3010      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $131,559.36
                            Court Middle District of     with AP Case No. 18-09024 First
                                                         Source
09/12/2018        3011      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $131,209.36
                            Court Middle District of     with AP Case No. 18-09025 Cheney
                                                         Brothers
09/12/2018        3012      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $130,859.36
                            Court Middle District of     with AP Case No. 18-09026
                                                         Worldpay
09/12/2018        3013      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $130,509.36
                            Court Middle District of     with AP Case No. 18-09027 Salem
                                                         Baking
09/12/2018        3014      Clerk, US Bankruptcy         Payment of Court Fees Associated       2700-000                 $0.00         $350.00            $130,159.36
                            Court Middle District of     with AP Case No. 18-09028
                                                         All-Clad



                                                                                            SUBTOTALS             $56,591.93                $3,164.59
                                        Case 16-80558              Doc 975 Filed 10/09/19                      Page 8 of 12
                                                                                                                                                  Page No: 3
                                                                        FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-80558                                                                Trustee Name:                        James B. Angell - Middle District of NC
Case Name:                   SSI LIQUIDATION, INC.                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:       **-***6698                                                              Checking Acct #:                     ******0558
Co-Debtor Taxpayer ID #:                                                                             Account Title:                       Chapter 7

For Period Beginning:        06/24/2016                                                              Blanket bond (per case limit):       $1,000,000.00
For Period Ending:           09/30/2019                                                              Separate bond (if applicable):


     1                 2                3                                    4                                            5                6                   7

Transaction      Check /            Paid to/              Description of Transaction                 Uniform           Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                      Tran Code            $                 $


09/12/2018        3015      Clerk, US Bankruptcy         Payment of Court Fees Associated           2700-000                  $0.00         $350.00            $129,809.36
                            Court Middle District of     with AP Case No. 18-09029 Roy
                                                         Houff
09/12/2018        3016      Clerk, US Bankruptcy         Payment of Court Fees Associated           2700-000                  $0.00         $350.00            $129,459.36
                            Court Middle District of     with AP Case No. 18-09030
                                                         Dominion
09/13/2018           (26)   ALSCO                        Payment pursuant to settlement             1249-000          $13,891.93               $0.00           $143,351.29
                                                         agreement
09/18/2018           (27)   MONTROSE CAPITAL             Payment pursuant to settlement             1249-000          $10,500.00               $0.00           $153,851.29
                            CORPORATION                  agreement
09/24/2018           (28)   KLG CANDIES, LLC             Payment pursuant to settlement             1249-000           $7,300.00               $0.00           $161,151.29
                                                         agreement
09/24/2018           (29)   FIRST SOURCE LLC             Payment pursuant to settlement             1249-000          $17,762.22               $0.00           $178,913.51
                                                         agreement
09/28/2018           (30)   MANNING FULTON &             Payment pursuant to settlement             1249-000           $9,000.00               $0.00           $187,913.51
                            SKINNER                      agreement
10/01/2018           (31)   LE CREUSET OF                Payment pursuant to settlement             1249-000          $10,000.00               $0.00           $197,913.51
                            AMERICA, INC.                agreement
10/16/2018           (32)   ELLIS & WINTERS              Payment pursuant to settlement             1249-000          $20,449.80               $0.00           $218,363.31
                            TRUST ACCOUNT                agreement
10/16/2018           (33)   ELLIS & WINTERS LLP          Payment pursuant to settlement             1249-000          $12,533.50               $0.00           $230,896.81
                                                         agreement
11/05/2018           (34)   DOMINION ENERGY              Payment Pursuant to Settlement             1249-000           $1,000.00               $0.00           $231,896.81
                                                         Agreement
11/07/2018        3017      Silke Route Capital          Pursuant to settlement order entered       6990-000                  $0.00      $62,523.04            $169,373.77
                            Corporation, LLC             6/26/2017 DE 459
11/12/2018           (35)   FRENCH/WEST/VAUGH            Payment pursuant to settlement             1249-000          $18,000.00               $0.00           $187,373.77
                            AN                           agreement
12/11/2018           (36)   DUKE ENERGY                  Payment pursuant to settlement             1249-000          $14,252.00               $0.00           $201,625.77
                            CAROLINAS LLC                agreement
12/12/2018           (37)   SYSCO CORPORATION            Payment pursuant to settlement             1249-000          $30,000.00               $0.00           $231,625.77
                                                         agreement
12/20/2018        3018      Silke Route Capital          Pursuant to settlement order entered       6990-000                  $0.00      $40,991.65            $190,634.12
                            Corporation, LLC             6/26/2017 DE 459
01/02/2019           (49)   GROUPE SEB USA               Pursuant to Settlement Agreement           1141-000           $9,000.00               $0.00           $199,634.12
01/04/2019        3019      Clerk, US Bankrupcy          Payment of filing fee for AP Cases:        2700-000                  $0.00       $1,050.00            $198,584.12
                            Court Middle District of     19-09001 Angell v. Euro
                                                         19-09002 Angell v. SC Electric
                                                         19-09003 Angell v. UPS
01/09/2019        3020      Clerk, US Bankruptcy         Payment of Quarterly Fees for 3rd          2700-000                  $0.00         $650.00            $197,934.12
                            Court Middle District of     Quarter 2017



                                                                                                SUBTOTALS             $173,689.45              $105,914.69
                                        Case 16-80558              Doc 975 Filed 10/09/19                      Page 9 of 12
                                                                                                                                                  Page No: 4
                                                                        FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-80558                                                                Trustee Name:                        James B. Angell - Middle District of NC
Case Name:                   SSI LIQUIDATION, INC.                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:       **-***6698                                                              Checking Acct #:                     ******0558
Co-Debtor Taxpayer ID #:                                                                             Account Title:                       Chapter 7

For Period Beginning:        06/24/2016                                                              Blanket bond (per case limit):       $1,000,000.00
For Period Ending:           09/30/2019                                                              Separate bond (if applicable):


     1                 2                3                                     4                                           5                6                   7

Transaction      Check /            Paid to/              Description of Transaction                 Uniform           Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                      Tran Code            $                 $


01/09/2019        3020      VOID: Clerk, US                                                         2700-003                  $0.00        ($650.00)           $198,584.12
                            Bankruptcy Court Middle
01/09/2019        3021      SunTrust Bank                Payment of Invoice #: SS-95317             3991-000                  $0.00            $51.20          $198,532.92
01/09/2019        3021      VOID: SunTrust Bank                                                     3991-003                  $0.00         ($51.20)           $198,584.12
01/09/2019        3022      Clerk, US Bankruptcy         Printer Malfunction - Payment of           2700-000                  $0.00         $650.00            $197,934.12
                            Court Middle District of     Quarterly Fees for 3rd Quarter 2017
01/09/2019        3023      SunTrust Bank                Printer Malfunction - Payment of           3991-000                  $0.00            $51.20          $197,882.92
                                                         Invoice #: SS-95317
01/11/2019        3024      South Carolina               Fee to process duplicate title             3991-000                  $0.00            $15.00          $197,867.92
                            Department of Motor          application
01/22/2019           (38)   WARREN KERR                  Payment pursuant to settlement             1249-000          $10,000.00                $0.00          $207,867.92
                            WALSTON TAYLOR &             agreement
01/24/2019           (39)   DEWEY'S BAKERY INC.          Payment pursuant to settlement             1249-000           $7,316.00                $0.00          $215,183.92
                                                         agreement
01/29/2019           (40)   THE ROY HOUF                 Payment pursuant to settlement             1249-000           $3,500.00                $0.00          $218,683.92
                            COPMANY, LLC                 agreement
01/31/2019           (40)   THE ROY HOUFF                Payment pursuant to settlement             1249-000           $3,500.00                $0.00          $222,183.92
                            COMPANY, LLC                 agreement
02/07/2019           (41)   COLUMBIA                     Payment pursuant to settlement             1249-000          $11,800.00                $0.00          $233,983.92
                            CAMERON VILLAGE              agreement
02/11/2019           (42)   EURO USA                     Payment pursuant to settlement             1249-000           $6,250.00                $0.00          $240,233.92
                                                         agreement
02/19/2019           (43)   UNITED OF OMAHA              Payment pursuant to settlement             1249-000           $2,250.00                $0.00          $242,483.92
                            LIFE INSURANCE               agreement
02/25/2019           (40)   THE ROY HOUFF                payment pursuant to settlement             1249-000           $3,480.00                $0.00          $245,963.92
                            COMPANY, LLC                 agreement
03/11/2019        3025      Silke Route Capital          Pursuant to settlement order entered       6990-000                  $0.00      $35,674.00            $210,289.92
                            Corporation, LLC             6/26/2017 DE 459
03/14/2019           (44)   GUMENICK                     Payment pursuant to settlement             1249-000       $250,000.00                  $0.00          $460,289.92
                            MANAGEMENT MAIN              agreement
04/02/2019        3026      Silke Route Capital          Payment pursuant to settlement             6990-000                  $0.00       $1,118.65            $459,171.27
                            Corporation, LLC             agreement
04/04/2019           (44)   GUMENICK                     WIRE RECEIVED 4/2/2019                     1249-000       $250,000.00                  $0.00          $709,171.27
                            MANAGEMENT MAIN
05/03/2019        3027      NCDMV                        Fee to process duplicate title             3991-000                  $0.00            $20.00          $709,151.27
                                                         application
05/03/2019        3028      North Carolina               For year ending 1/31/2019                  2820-000                  $0.00         $200.00            $708,951.27
                            Department or Revenue
05/06/2019           (46)   SCANA SERVICES INC.          Payment pursuant to settlement             1249-000           $4,300.00                $0.00          $713,251.27
                                                         agreement
05/09/2019           (44)   GUMENICK                     WIRE RE LM RETAIL                          1249-000       $250,000.00                  $0.00          $963,251.27
                            MANAGEMENT MAIN              SETTLEMENT

                                                                                                SUBTOTALS             $802,396.00               $37,078.85
                                         Case 16-80558              Doc 975 Filed 10/09/19                       Page 10 of 12
                                                                                                                                                      Page No: 5
                                                                          FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-80558                                                                    Trustee Name:                        James B. Angell - Middle District of NC
Case Name:                     SSI LIQUIDATION, INC.                                                       Bank Name:                           Independent Bank
Primary Taxpayer ID #:         **-***6698                                                                  Checking Acct #:                     ******0558
Co-Debtor Taxpayer ID #:                                                                                   Account Title:                       Chapter 7

For Period Beginning:          06/24/2016                                                                  Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             09/30/2019                                                                  Separate bond (if applicable):


     1                 2                 3                                      4                                              5                6                  7

Transaction        Check /             Paid to/            Description of Transaction                  Uniform              Deposit        Disbursement         Balance
   Date             Ref. #          Received From                                                     Tran Code               $                 $


06/25/2019           (47)    MORRISETTE PAPER              Payment pursuant to settlement             1249-000              $13,350.00              $0.00          $976,601.27
                             COMPANY                       agreement
06/28/2019           (48)    CALVERT RETAIL, LP            Payment pursuant to settlement             1249-000              $15,900.00              $0.00          $992,501.27
                                                           agreement

                                                TOTALS:                                                                $1,179,049.64         $186,548.37           $992,501.27
                                                    Less: Bank transfers/CDs                                              $39,078.41               $0.00
                                                Subtotal                                                               $1,139,971.23         $186,548.37
                                                    Less: Payments to debtors                                                  $0.00               $0.00
                                                Net                                                                    $1,139,971.23         $186,548.37




For the period of 06/24/2016 to 09/30/2019                              For the entire history of the account between 09/22/2017 to 9/30/2019

Total Compensable Receipts:                         $1,139,971.23      Total Compensable Receipts:                                 $1,139,971.23
Total Non-Compensable Receipts:                             $0.00      Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                       $1,139,971.23      Total Comp/Non Comp Receipts:                               $1,139,971.23
Total Internal/Transfer Receipts:                      $39,078.41      Total Internal/Transfer Receipts:                              $39,078.41


Total Compensable Disbursements:                     $186,548.37       Total Compensable Disbursements:                               $186,548.37
Total Non-Compensable Disbursements:                       $0.00       Total Non-Compensable Disbursement                                   $0.00
Total Comp/Non Comp Disbursements:                   $186,548.37       Total Comp/Non Comp Disbursement                               $186,548.37
Total Internal/Transfer Disbursements:                     $0.00       Total Internal/Transfer Disbursements:                               $0.00
                                         Case 16-80558              Doc 975 Filed 10/09/19                       Page 11 of 12
                                                                                                                                                      Page No: 6
                                                                          FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-80558                                                                    Trustee Name:                       James B. Angell - Middle District of NC
Case Name:                     SSI LIQUIDATION, INC.                                                       Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***6698                                                                  Checking Acct #:                    ******0558
Co-Debtor Taxpayer ID #:                                                                                   Account Title:                      PTE Reserve

For Period Beginning:          06/24/2016                                                                  Blanket bond (per case limit):      $1,000,000.00
For Period Ending:             09/30/2019                                                                  Separate bond (if applicable):


     1                2                  3                                      4                                              5                6                  7

Transaction        Check /             Paid to/            Description of Transaction                  Uniform              Deposit        Disbursement        Balance
   Date             Ref. #          Received From                                                     Tran Code               $                 $


09/22/2017           (4)     NORTHEN BLUE LLP              PTE Reserve Trust Account                  1129-000              $89,854.97              $0.00          $89,854.97
03/12/2018           301     American Express Travel       Payment pursuant to Settlement             6990-000                     $0.00      $13,026.14           $76,828.83
                             Related Services              Agreement entered in this case
                                                           2.9.2018 DE 22
03/13/2018                   Transfer To:                                                             9999-000                     $0.00      $39,078.41           $37,750.42
                             #*******0558
06/28/2018           301     STOP PAYMENT:                 Payment pursuant to Settlement             6990-004                     $0.00     ($13,026.14)          $50,776.56
                             American Express Travel       Agreement entered in this case
                                                           2.9.2018 DE 22
06/28/2018           302     American Express Travel       Payment pursuant to Settlement             6990-000                     $0.00      $13,026.14           $37,750.42
                             Related Services              Agreement entered in this case
                                                           2.9.2018 DE 22

                                                TOTALS:                                                                     $89,854.97        $52,104.55               $37,750.42
                                                    Less: Bank transfers/CDs                                                     $0.00        $39,078.41
                                                Subtotal                                                                    $89,854.97        $13,026.14
                                                    Less: Payments to debtors                                                    $0.00             $0.00
                                                Net                                                                         $89,854.97        $13,026.14




For the period of 06/24/2016 to 09/30/2019                             For the entire history of the account between 09/22/2017 to 9/30/2019

Total Compensable Receipts:                            $89,854.97      Total Compensable Receipts:                                    $89,854.97
Total Non-Compensable Receipts:                             $0.00      Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                          $89,854.97      Total Comp/Non Comp Receipts:                                  $89,854.97
Total Internal/Transfer Receipts:                           $0.00      Total Internal/Transfer Receipts:                                   $0.00


Total Compensable Disbursements:                       $13,026.14      Total Compensable Disbursements:                               $13,026.14
Total Non-Compensable Disbursements:                        $0.00      Total Non-Compensable Disbursement                                  $0.00
Total Comp/Non Comp Disbursements:                     $13,026.14      Total Comp/Non Comp Disbursement                               $13,026.14
Total Internal/Transfer Disbursements:                 $39,078.41      Total Internal/Transfer Disbursements:                         $39,078.41
                                         Case 16-80558              Doc 975 Filed 10/09/19                       Page 12 of 12
                                                                                                                                                      Page No: 7
                                                                          FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-80558                                                                    Trustee Name:                        James B. Angell - Middle District of NC
Case Name:                     SSI LIQUIDATION, INC.                                                       Bank Name:                           Independent Bank
Primary Taxpayer ID #:         **-***6698                                                                  Checking Acct #:                     ******0558
Co-Debtor Taxpayer ID #:                                                                                   Account Title:                       PTE Reserve

For Period Beginning:          06/24/2016                                                                  Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             09/30/2019                                                                  Separate bond (if applicable):


     1                2                  3                                    4                                               5                 6                  7

Transaction        Check /             Paid to/            Description of Transaction                  Uniform              Deposit        Disbursement         Balance
   Date             Ref. #          Received From                                                     Tran Code               $                 $


                                                                                                                                NET                NET              ACCOUNT
                                                        TOTAL - ALL ACCOUNTS                                                DEPOSITS          DISBURSE             BALANCES

                                                                                                                     $1,229,826.20          $199,574.51          $1,030,251.69




For the period of 06/24/2016 to 09/30/2019                             For the entire history of the account between 09/22/2017 to 9/30/2019

Total Compensable Receipts:                         $1,229,826.20      Total Compensable Receipts:                                $1,229,826.20
Total Non-Compensable Receipts:                             $0.00      Total Non-Compensable Receipts:                                    $0.00
Total Comp/Non Comp Receipts:                       $1,229,826.20      Total Comp/Non Comp Receipts:                              $1,229,826.20
Total Internal/Transfer Receipts:                     $39,078.41       Total Internal/Transfer Receipts:                             $39,078.41


Total Compensable Disbursements:                     $199,574.51       Total Compensable Disbursements:                               $199,574.51
Total Non-Compensable Disbursements:                       $0.00       Total Non-Compensable Disbursements:                                 $0.00
Total Comp/Non Comp Disbursements:                   $199,574.51       Total Comp/Non Comp Disbursements:                             $199,574.51
Total Internal/Transfer Disbursements:                $39,078.41       Total Internal/Transfer Disbursements:                          $39,078.41




                                                                                                  /s/ JAMES B. ANGELL
                                                                                                  JAMES B. ANGELL
